DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on the prior rejection of record specifically challenged in the argument. Claim 1 is drawn to amended subject matter and is addressed in the claim rejections section below. 
Applicant’s arguments, filed 4/20/2022, with respect to the rejection(s) of claim 17 under 35 USC §103 has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of references and reasons discussed below. 

Drawings
The drawings were received on 4/20/2022.  These drawings are acceptable and are hereby entered.

Specification
	The amendment to paragraph 0093 of the specification was received on 4/20/2022. This amendment is acceptable and is hereby entered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 11-14 and 19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 

Claim 11 recites “wherein the third woven area is arranged in a kidney area.” This is interpreted as positively claiming a part of the human body, a kidney area. It is suggested the claim is rephrased to recite “wherein the third woven area is configurable to be arranged in a kidney area of the wearer,” or a similar recitation. Appropriate correction is required.  

Claim 12 recites “wherein the third woven area is arranged in a chest area.” This is interpreted as positively claiming a part of the human body, a chest area. It is suggested the claim is rephrased to recite “wherein the third woven area is configurable to be arranged in a chest area of the wearer,” or a similar recitation. Appropriate correction is required.  

Claim 13 recites “wherein the first woven area is arranged in an upper back area.” This is interpreted as positively claiming a part of the human body, an upper back area. It is suggested the claim is rephrased to recite “wherein the first woven area is configurable to be arranged in an upper back area of the wearer,” or a similar recitation. Appropriate correction is required.  

Claim 14 recites “wherein the first woven area is arranged in a lower front area.” This is interpreted as positively claiming a part of the human body, a lower front area. It is suggested the claim is rephrased to recite “wherein the first woven area is configurable to be arranged in a lower front area of the wearer,” or a similar recitation. Appropriate correction is required.  

Claim 19 recites “wherein the first woven area and the second woven area are arranged in a lower arm area.” This is interpreted as positively claiming a part of the human body, a lower arm area. It is suggested the claim is rephrased to recite “wherein the first woven area and the second woven area are configurable to be arranged in a lower arm area of the wearer,” or a similar recitation. Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0233904 A1 to Weening (hereinafter “Weening”) in view of US 2017/0099898 A1 to Pezzimenti (hereinafter “Pezzimenti”) and in further view of US 2018/0184730 A1 to Autard (hereinafter “Autard”). 
	For claim 1, Weening discloses an article of apparel (abstract) comprising: 
a first woven area (Z1), wherein the first woven area comprises a first weaving density and a first yarn weight per unit length (paras 0029-0043).
	Weening does not specifically disclose: wherein a first insulating layer is sealed within the first woven area.  
	However, attention is directed to Pezzimenti teaching an analogous garment (Abstract of Pezzimenti). Specifically, Pezzimenti teaches the garment comprises an exterior panel 310, a middle panel 320, and an interior panel 344 forming a chamber 130 filled with fill 330, such as down or synthetic fibers (paras 0064-0065, see fig. 3 of Pezzimenti). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the woven areas of Weening would be modified to comprise an insulating layer sealed within the woven areas for purposes of providing the wearer included insulative properties protection against environments, as taught by Pezzimenti. Although Weening does teach the pile weaves have extra loop or yarn ends projecting from the surface, one skilled in the art would understand merely providing extra loops or yarn ends does not providing the increased level of insulative protection provided by a filled layer, such as down or synthetic fibers, and is therefore not unnecessary. 
	 The modified Weening does not specifically disclose: wherein the first insulating layer comprises a first material to provide a first thermal insulation; 
However, as discussed above, Pezzimenti teaches the garment comprises an exterior panel 310, a middle panel 320, and an interior panel 344 forming a chamber 130 filled with fill 330, such as down or synthetic fibers (paras 0064-0065, see fig. 3 of Pezzimenti). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the first woven area of Weening would be modified wherein the first insulating layer comprises natural down feathers, as taught by Pezzimenti, for purposes of providing the wearer additional insulative properties protection against environments, as taught by Pezzimenti. Although Weening does teach the pile weaves have extra loop or yarn ends projecting from the surface, one skilled in the art would understand merely providing extra loops or yarn ends does not providing the increased level of insulative protection provided by a filled layer, such as down, and is therefore not unnecessary. 
The modified Weening continues to teach:
a second woven area arranged adjacent to the first woven area (ZT, fig. 2), wherein the second woven area comprises a second weaving density and a second yarn weight per unit length (see figs. 3a-3c); and 
a third woven area (Z2) arranged adjacent to the second woven area (Z2 fig. 2), wherein the third woven area comprises a third weaving density and a third yarn weight per unit length (see figs. 3a-3c)
wherein a second insulating layer is sealed within the third woven area (see discussion of Pezzimenti above wherein it would have been obvious to one of ordinary skill to modified the third woven area to comprise an insulating layer sealed within the area).
	The modified Weening does not specifically disclose: wherein the second insulating layer comprises a second materials different than the first material to provide a second thermal insulation different from the first thermal insulation. 
	However, attention is directed to Autard teaching an analogous garment (abstract, and paras 0042, 0043 of Autard) wherein the fabric sections are formed as baffles that hold insulation, such as down or synthetic fill materials (para 0045 of Autard). Specifically, Autard teaches different types and/or amount of fill material may be used in different parts of the garment  (for example, the rear portion, the sleeves, the hood, the inner layer, the outer front layer, etc.) to achieve a desired level of compressibility and thermal insulation for different parts of the garment (para 0058 of Autard). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Weening would be further modified by Autard wherein the second insulating layer comprises a second materials different than the first material, specifically, synthetic fill materials, to provide a second thermal insulation different from the first thermal insulation, as taught by Autard, for purposes of achieving a desired level of compressibility and thermal insulating for different parts of the garment. Further, synthetic fill material will provide the third woven area with lighter weight material, and improved water resistance and drying characteristics when compared with natural down materials. 
	The modified Weening continues to teach: 
wherein the second weaving density in the second woven area changes gradually from the first weaving density to the third weaving density (see figs. 3a-3c) 
wherein the second yarn weight per unit length in the second woven area changes gradually from the first yarn weight per unit length to the third yarn weight per unit length (see figs. 3a-3c). 

	For claim 2, the modified Weening teaches the article of apparel according to claim 1, wherein the first woven area, the second woven area, and the third woven area are connected by weaving and are part of one unitary woven fabric (see fig. 2a and associated description). 

For claim 3, the modified Weening teaches the article of apparel according to claim 1, wherein: the first woven area comprises a first air permeability; the second woven area comprises a second air permeability; the third woven area comprises a third air permeability; and  Application No. 16/3 75,402the second air permeability in the second woven area changes gradually from the first air permeability to the third air permeability (para 0050). 

For claim 4, the modified Weening teaches the article of apparel according to claim 1, wherein: the first weaving density is a first weft density; the second weaving density is a second weft density; the third weaving density is a third weft density; and the second weft density in the second woven area changes gradually from the first weft density to the third weft density (see paras 0082-0086). 

For claim 6, the modified Weening does teach the article of apparel according to claim 1, wherein the first insulating layer comprises a synthetic filling and the second insulating layer comprises down feathers (see para 0008 of Pezzimenti). 

For claim 7, the modified Weening does not specifically disclose the article of apparel according to claim 4, wherein the third weft density is at least twice as large as the first weft density.  
	However, Weening does teach a first zone and a second zone can differ in one or more attributes and a third zone is adjacent to each, but different from the first and second zones (para 0043). Specifically, a comparison of a given attribute used in one zone type compared with another zone type is numerically measurable to show at least a 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, 125%, 150%, 200%, 250%, 300%, 400%, 500%, 600%, 700% 800%, 900%, 1000%, 5000%, 10,000% or greater relative difference (para 0043). Weening further teaches the density of yarns and/or type of yarns (structure and/or materials) used in different areas may be different (paras 0048-0050), including differences in denier (para 0074); for purposes of providing the wearer a specific attribute for a given zone, such as durability, breathability, elasticity, comfort, insulation, waterproofness, flame retardancy, or visual effect (paras 0030-0042). Therefore, Weening discloses the general conditions of the claims invention. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the third weft density is at least twice as large as the first weft density, since the claimed values are merely an optimum or workable range, and one skilled in the art would be motivated to provide a garment with different density yarns for the benefits taught above. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05). 

	For claim 8, the modified Weening does not specifically disclose the article of apparel according to claim 1, wherein the third yarn weight per unit length is at least twice as large as the first yarn weight per unit length. 
However, similar to the discussion for claim 7, weening does teach a first zone and a second zone can differ in one or more attributes and a third zone is adjacent to each, but different from the first and second zones (para 0043). Specifically, a comparison of a given attribute used in one zone type compared with another zone type is numerically measurable to show at least a 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, 125%, 150%, 200%, 250%, 300%, 400%, 500%, 600%, 700% 800%, 900%, 1000%, 5000%, 10,000% or greater relative difference (para 0043). Weening further teaches the density of yarns and/or type of yarns (structure and/or materials) used in different areas may be different (paras 0048-0050), including differences in denier (para 0074); for purposes of providing the wearer a specific attribute for a given zone, such as durability, breathability, elasticity, comfort, insulation, waterproofness, flame retardancy, or visual effect (paras 0030-0042). Therefore, Weening discloses the general conditions of the claims invention. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the third yarn weight per unit length is at least twice as large as the first yarn weight per unit length, since the claimed values are merely an optimum or workable range, and one skilled in the art would be motivated to provide a garment with different density yarns for the benefits taught above. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05). 

For claim 9, the modified Weening does not specifically disclose the article of apparel according to claim 3, wherein the first air permeability is at least twice as large as the third air permeability. 
However, similar to the discussion for claim 7, weening does teach a first zone and a second zone can differ in one or more attributes and a third zone is adjacent to each, but different from the first and second zones (para 0043). Specifically, a comparison of a given attribute used in one zone type compared with another zone type is numerically measurable to show at least a 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, 125%, 150%, 200%, 250%, 300%, 400%, 500%, 600%, 700% 800%, 900%, 1000%, 5000%, 10,000% or greater relative difference (para 0043). Weening further teaches the density of yarns and/or type of yarns (structure and/or materials) used in different areas may be different (paras 0048-0050), including differences in denier (para 0074); for purposes of providing the wearer a specific attribute for a given zone, such as durability, breathability, elasticity, comfort, insulation, waterproofness, flame retardancy, or visual effect (paras 0030-0042). Therefore, Weening discloses the general conditions of the claims invention. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the first air permeability is at least twice as large as the third air permeability since the claimed values are merely an optimum or workable range, and one skilled in the art would be motivated to provide a garment with different density yarns for the benefits taught above. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05). 

For claim 10, the modified Weening does teach the article of apparel according to claim 1, wherein the article of apparel is a jacket, a shirt, a jersey, a swim suit or a vest (fig. 1).

For claim 11, the modified Weening does teach the article of apparel according to claim 10, wherein the third woven area is arranged in a kidney area (fig. 1). 

For claim 12, the modified Weening does teach the article of apparel according to claim 10, wherein the third woven area is arranged in a chest area (fig. 1). 

For claim 13, the modified Weening does teach the article of apparel according to claim 10, wherein the first woven area is arranged in an upper back area (fig. 1). 

For claim 14, the modified Weening does teach the article of apparel according to claim 10, wherein the first woven area is arranged in a lower front area (fig. 1). 

For claim 15, the modified Weening does teach the article of apparel according to claim 1, further comprising at least one yarn, which comprises a meltable component (para 0089). 

For claim 16, the modified Weening does teach the article of apparel according to claim 1, wherein the first woven area comprises a yarn of a first material; the third woven area comprises a yarn of a third material; and the first material is different to the third material (paras 0048-0052, 0080,0086, and 0089). 

For claim 17, the modified Weening does teach an article of apparel, comprising: 
a first woven area (z1), wherein the first woven area comprises a first weaving density and a first yarn weight per unit length (paras 0029-0043).
Weening does not specifically disclose: wherein a first insulating layer is arranged in the first woven area and wherein the first insulating layer comprises a synthetic filling. 
However, attention is directed to Pezzimenti teaching an analogous garment (Abstract of Pezzimenti). Specifically, Pezzimenti teaches the garment comprises an exterior panel 310, a middle panel 320, and an interior panel 344 forming a chamber 130 filled with fill 330, such as down or synthetic fibers (paras 0064-0065, see fig. 3 of Pezzimenti). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the woven areas of Weening would be modified to comprise an insulating layer sealed within a first insulating layer is arranged in the first woven area and wherein the first insulating layer comprises a synthetic filling for purposes of providing the wearer included insulative properties protection against environments, as taught by Pezzimenti. Further, synthetic fill material will provide the first woven area with lighter weight material, and improved water resistance and drying characteristics when compared with natural down materials. Although Weening does teach the pile weaves have extra loop or yarn ends projecting from the surface, one skilled in the art would understand merely providing extra loops or yarn ends does not providing the increased level of insulative protection provided by a filled layer, such as down or synthetic fibers, and is therefore not unnecessary. 
The modified Weening continues to teach: 
a second woven area arranged adjacent to the first woven area (ZT, fig. 2), wherein the second woven area comprises a second weaving density and a second yarn weight per unit length (see figs. 3a-3c); and - 5 -GRETTON et al. Application No. 16/375,402
a third woven area (Z2) arranged adjacent to the second woven area (fig. 2), 
wherein the third woven area comprises a third weaving density and a third yarn weight per unit length (see figs. 3a-3c), 
wherein a second insulating layer is arranged in the third woven area, (see discussion of Pezzimenti above wherein it would have been obvious to one of ordinary skill to modified a third woven area to comprise an insulating layer sealed within the area).
	The modified Weening does not specifically disclose: wherein the second insulting layer comprises down feathers. 
However, attention is directed to Autard teaching an analogous garment (abstract, and paras 0042, 0043 of Autard) wherein the fabric sections are formed as baffles that hold insulation, such as down or synthetic fill materials (para 0045 of Autard). Specifically, Autard teaches different types and/or amount of fill material may be used in different parts of the garment  (for example, the rear portion, the sleeves, the hood, the inner layer, the outer front layer, etc.) to achieve a desired level of compressibility and thermal insulation for different parts of the garment (para 0058 of Autard). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Weening would be further modified by Autard wherein the second insulating layer comprises down feathers, to provide a second thermal insulation different from the first thermal insulation, as taught by Autard, for purposes of achieving a desired level of compressibility and thermal insulating for different parts of the garment. Further, down feathers will provide the wearer greater insulative properties in the third woven area when compared to synthetic fill materials. 
	The modified Weening continues to teach:
wherein the second weaving density in the second woven area changes gradually from the first weaving density to the third weaving density (see figs. 3a-3c), and/or 
wherein the second yarn weight per unit length in the second woven area changes gradually from the first yarn weight per unit length to the third yarn weight per unit length (see figs. 3a-3c). 
	The modified Weening does not specifically disclose wherein the third yarn weight per unit length is at least twice as large as the first yarn weight per unit length. 
However, similar to the discussion for claim 7, weening does teach a first zone and a second zone can differ in one or more attributes and a third zone is adjacent to each, but different from the first and second zones (para 0043). Specifically, a comparison of a given attribute used in one zone type compared with another zone type is numerically measurable to show at least a 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, 125%, 150%, 200%, 250%, 300%, 400%, 500%, 600%, 700% 800%, 900%, 1000%, 5000%, 10,000% or greater relative difference (para 0043). Weening further teaches the density of yarns and/or type of yarns (structure and/or materials) used in different areas may be different (paras 0048-0050), including differences in denier (para 0074); for purposes of providing the wearer a specific attribute for a given zone, such as durability, breathability, elasticity, comfort, insulation, waterproofness, flame retardancy, or visual effect (paras 0030-0042). Therefore, Weening discloses the general conditions of the claims invention. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the third yarn weight per unit length is at least twice as large as the first yarn weight per unit length since the claimed values are merely an optimum or workable range, and one skilled in the art would be motivated to provide a garment with different density yarns for the benefits taught above. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05). 

	For claim 18, the modified Weening does not specifically disclose the article of apparel according to claim 1, wherein the first insulating layer comprises a mixture of a synthetic filling and down feathers. However, attention is directed again to Autard teaching  the fill material may be natural or synthetic fibers such as polyester, foam, or various combinations thereof (para 0058 of Autard). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Weening would be further modified wherein the first insulating layer comprises a mixture of a synthetic filling and down feathers, as taught by Autard, for purposes of providing an insulating layer that has the insulative benefits of natural feather down, and the weight and drying benefits of synthetic down. 

	For claim 19, the modified Weening does not specifically disclose the article of apparel according to claim 1, wherein first woven area and the second woven area are arranged in a lower arm area. However, Weening teaches that the article or item of apparel, means a complete garment or substantial portion or component thereof, e.g., a torso portion, pants leg, sleeve, or hood, and in general, the methods include forming a fabric construct configured with a size, shape, and selected zone types for use in making an article of apparel (para 0104 of Weening). It would have been obvious to one of ordinary skill in the art before the effective filing date where first woven area and the second woven area are arranged in a lower arm area for purposes of providing the benefits of a transition zone adjacent other multiple nearby zones that include desirable strength or breathability characteristics (para 0048 of Weening). 

	For claim 20, the modified Weening teaches the article of apparel according to claim 1, wherein the first woven area, the second woven area, and the third woven are at least 5 centimeters long (paras 0053, 0054, 0056 and 0110 of Weening)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                   


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732